            Case 3:14-cr-00175-WHA Document 1282 Filed 01/25/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY B. SCHENK (CABN 234355)
   PHILIP KOPCZYNSKI (NYBN 4627741)
 5 NOAH STERN (CABN 297476)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        FAX: (415) 436-7234
          Jeffrey.b.schenk@usdoj.gov
 9        Philip.kopczynski@usdoj.gov
          Noah.stern@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,         ) No. CR-14-00175-WHA
                                       )
16        Plaintiff,                   ) UNITED STATES’S RESPONSE TO COURT’S
                                       ) ORDER TO SHOW CAUSE [Dkt. 1277]
17     v.                              )
                                       )
18   PACIFIC GAS AND ELECTRIC COMPANY, )
                                       )
19        Defendant.                   )
                                       )
20

21          The United States, through Assistant United States Attorneys Jeffrey Schenk, Philip Kopczynski,
22 and Noah Stern, responds to the Court’s order to show cause. Dkt. 1277. In response to the Court’s

23 order, PG&E agreed to implement the new conditions of probation proposed by the Court with the

24 addition of some supplemental language. Dkt. 1279.

25          The government shares the concerns outlined by the Court in its order to show cause. While
26 PG&E appears to have made significant strides in its vegetation management work, the Court’s Monitor

27 has continued to find deficiencies. Further, the evidence presented to the Court regarding the Zogg Fire

28 UNITED STATES’S RESPONSE TO
     COURT’S ORDER TO SHOW CAUSE                    1
     CR-14-00175-WHA
             Case 3:14-cr-00175-WHA Document 1282 Filed 01/25/21 Page 2 of 2




 1 strongly suggests that it was sparked by a tree falling on PG&E equipment. According to PG&E’s

 2 filings, the relevant tree may have, at one point in 2018, been designated for removal but was never

 3 removed.

 4          Ensuring that PG&E considers available data regarding outstanding vegetation management

 5 work in its analysis of whether to engage Public Safety Power Shutoffs (“PSPS”) that can prevent

 6 wildfires appears eminently reasonable. The government, therefore, has no objection to the proposed

 7 conditions. The government also has no objections to the supplemental language proposed by PG&E,

 8 except to note that revised condition 11 might be more clearly worded as follows:

 9          Proposed Condition 11: In determining which distribution lines in Tier 2 or Tier 3 to de-
            energize during a PSPS event, PG&E must take into account all information in its
10          possession and in the possession of its contractors and subcontractors concerning all
            outstanding vegetation management work tagged ‘Priority 1’ or ‘Priority 2’ within PG&E’s
11          service territory that is subject to potential de-energizations. PG&E will implement this
            condition by July 1, 2021.
12

13 PG&E’s filings make clear that the models used to determine whether to engage PSPS are complex, and

14 the competing considerations are weighty given the safety risks and other ill effects of shutting off the

15 power. The government is not in position to comment on the appropriate calibration of the PSPS

16 models, but believes that PG&E’s proposal to use experts to develop thresholds over the coming months

17 and share them with the Court and the Monitor is reasonable.

18

19

20 DATED:           January 25, 2021                             Respectfully submitted,

21                                                               DAVID L. ANDERSON
                                                                 United States Attorney
22

23
                                                                 ___/s/_____________________
24                                                               JEFFREY B. SCHENK
                                                                 PHILIP KOPCZYNSKI
25                                                               NOAH STERN
                                                                 Assistant United States Attorneys
26

27

28 UNITED STATES’S RESPONSE TO
     COURT’S ORDER TO SHOW CAUSE                     2
     CR-14-00175-WHA
